Fourth Court of Appeals
                                San Antonio, Texas
                                     August 10, 2016

                                   No. 04-15-00574-CV

                                 R. Kinnan GOLEMON,
                                        Appellant

                                           v.

               TEXAS WORKFORCE COMMISSION and Juan Segundo,
                               Appellees

                   From the 452nd District Court, Mason County, Texas
                                 Trial Court No. 135477
                          Robert Rey Hofmann, Judge Presiding


                                     ORDER
Sitting:     Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Jason Pulliam, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.


                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court